—In an action for a divorce and ancillary relief, the defendant mother appeals from an order of the Supreme Court, Suffolk County (Oliver, J.), dated July 2, 1998, which, inter alia, awarded the plaintiff father custody of the parties’ two infant children.
*421Ordered that the order is affirmed, with costs.
The Supreme Court’s determination that it was in the best interests of the children to award sole custody of both children to the father has a sound and substantial basis in the record (see, Eschbach v Eschbach, 56 NY2d 167; Matter of Goodman v Draper, 266 AD2d 651; Kelley-Milone v Milone, 256 AD2d 554; cf., Matter of Hamza v Hamza, 256 AD2d 618).
The Supreme Court providently exercised its discretion in declining to appoint a successor law guardian under the particular circumstances of this case (see, Matter of Walker v Tallman, 256 AD2d 1021; Matter of Farnham v Farnham, 252 AD2d 675; Nacson v Nacson, 166 AD2d 510; cf., Matter of Acosta v Acosta, 259 AD2d 747).
The mother’s remaining contentions are without merit. Mangano, P. J., Bracken, Joy and H. Miller, JJ., concur.